Citation Nr: 0434430	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from May 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to a TDIU.


FINDINGS OF FACT


1.  The veteran obtained his General Education Development 
(GED) Certificate.

2.  The veteran maintained full-time employment with Wells 
Fargo Guard Services from 1982 to 1983.

3.  The veteran maintained full-time employment with the 
United States Postal Service from 1983 to 1985.

4.  The evidence of record demonstrated a long history of 
non-service related mental disability, specifically 
schizophrenia.

5.  The decision review officer (DRO) hearing transcript 
indicated that the veteran resigned from his position with 
the Postal Service due to his non-service related mental 
disability.  

6.  In the DRO transcript, the veteran stated his 
discontinuance of employment was not related to his knee 
disability.

7.  The veteran has been granted service connection for the 
following disabilitities: residuals of right medial 
meniscectomy and ligament tear, currently rated 20 percent 
disabling; chronic dislocations of the right shoulder, 
currently rated 20 percent disabling; and degenerative 
arthritis with painful motion of the right knee, currently 
rated 10 percent disabling.

8.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSION OF LAW


The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from May 1979 to April 1982.

The veteran filed a claim for residuals of a right medial 
meniscectomy and ligament tears in April 1982.  A rating 
decision dated July 1982 awarded him service connection, 
evaluated as 10 percent disabling.

In August 1988, the veteran filed a claim for a right 
shoulder condition and a psychiatric disorder.  A rating 
decision dated February 1989 granted the veteran service 
connection for chronic dislocation of the right should, 
evaluated as 10 percent disabling, and denied his claim for a 
psychiatric disorder.

The veteran submitted to a VA joints examination in July 
1990.  The examiner stated that the veteran's right knee was 
well-healed post surgery.  The knee was positive for laxity 
and mild lateral joint instability but there was no effusion 
or locking and the veteran had full range of motion.  The 
veteran complained of periodic swelling and pain but had not 
had problems with his knee for two years.  With regard to the 
right shoulder, the examiner stated that the veteran had 
normal equilibrium, coordination and gait and normal sensory 
and motor exercises.  The examiner stated that the veteran 
did not require further surgical intervention as he had been 
monitored by other orthopedic examinations.  The examiner 
diagnosed the veteran status post ACL removal of the right 
knee and status post right shoulder dislocation.

In October 1993, the veteran filed a claim for an increased 
rating for his right knee disability.  

The veteran submitted to a VA joints examination for his 
right knee in December 1993.  The examination revealed full 
range of motion with 140 degrees of flexion.  Lateral 
ligament stability seemed good and there was approximately 3 
- 4+ Lachman and anterior drawer sign.  Discomfort was 
produced with pivot shift testing but no real shift was 
produced.  There was no effusion in the joint.  There was 
some tenderness along the medial joint line, and no posterior 
masses were found.  X-rays demonstrated degenerative 
traumatic changes in the medial joint space with increased 
sclerosis of the tibial plateau and some limping and peeking 
of the edges of the joint of the medial space.  The examiner 
concluded that the veteran suffered from early degenerative 
arthrosis of the right knee, secondary to an old injury and 
cruciate deficiency type instability.

A rating decision dated April 1994 granted an increase from 
10 percent to 20 percent disabling.

In March 1995, the veteran submitted to a VA examination for 
his right shoulder and right knee.  Examination of the right 
shoulder revealed good range of motion without tenderness or 
discomfort.  There was no swelling or gross deformity with 
minimal crepitus.  There was full range of motion in all 
directions and no laxity was noted.  Examination of the right 
knee revealed a well-healed surgical scar.  There was no 
lateral or medial laxity but there was a +2 anterior drawer 
sign present.  There was no crepitus, no bony deformity, 
swelling or effusion.  Flexion was 52 degrees and extension 
was 180 degrees with no other gross physical findings.  The 
examiner concluded that the veteran had a history of 
recurrent dislocations of the right shoulder, degenerative 
joint disease of the right shoulder, post-surgical changes 
involving the right medial knee joint space and ossifications 
in the region of the lateral collateral ligament of the right 
knee suggestive of an old intramedullary infarct of the 
distal right femur.

In March 1996, the veteran filed a claim for an increased 
rating for his right shoulder disability.  In May 1996 the 
veteran submitted to a VA examination.  Inspection of the 
shoulder revealed that there was no evidence of any muscular 
atrophy or deformity.  There was no tenderness to palpation, 
over the entire shoulder, anteriorly or posteriorly, over the 
scapular region.  The veteran had no swelling of the shoulder 
joint itself.  The examiner stated there was "obviously no 
deformity of the shoulder."  Examination of the veteran's 
right knee revealed full abduction of 180 degrees and his 
adduction was at 30 degrees.  His pronation was 45 degrees as 
well as his supination.  There was an audible pop and 
clicking noise at 180 degrees full abduction.

A rating decision dated June 1996 denied the veteran's claim 
and continued his evaluation as 10 percent disabling.  In 
July 1996 the veteran filed a notice of disagreement (NOD) 
with the RO.  Later in July 1996 the RO sent the veteran a 
statement of the case (SOC).  The veteran filed a timely 
appeal in September 1996.  In December 1996 the veteran 
participated in a DRO hearing and was subsequently informed 
that his claim was still denied and his level of disability 
was to be continued at 10 percent.

In August 1998 the veteran filed a claim for an increased 
rating for both his right knee disability and his right 
shoulder disability.  A rating decision dated February 1999 
denied the veteran's claim and continued his evaluations: the 
right knee was continued as 20 percent disabling and the 
right shoulder was continued as 10 percent disabling.  

The veteran submitted to a VA joints examination for his 
right knee and right shoulder in November 1998.  The examiner 
concluded that the veteran had degenerative joint disease of 
the right shoulder.  A MRI report was ordered to rule out 
possible rotator cuff injury.  The veteran also suffered from 
degenerative joint disease of the right knee without 
diagnostic findings on examination.

In March 1999, the veteran filed a NOD for both issues.  The 
RO issued a SOC later that month.  The veteran filed a timely 
appeal in April 1999 and submitted to a DRO hearing in June 
1999.

During the DRO hearing, the veteran withdrew his claim for an 
increased rating for his right shoulder condition.  The DRO 
asked the veteran when he was employed full-time and why he 
was no longer working.  The veteran responded that he last 
worked in 1986 and resigned from the U.S. Postal Service for 
personal reasons that were related to his mental condition.  
The veteran also stated that his resignation was not related 
to his right knee condition.

In July 1999 a supplemental statement of the case (SSOC) was 
issued which informed the veteran that his right knee 
condition was continued as 20 percent disabling and his right 
shoulder condition had been removed from appellate status, 
per his request.

A Board decision dated October 2000 remanded the claim to 
obtain further treatment records for his right knee condition 
and to obtain a new VA examination.

The veteran submitted to a VA examination for his right knee 
in September 2001.  The veteran stated that he did not use 
crutches, a brace, a cane or corrective shoes.  He reported 
that he had been unemployed since 1986 when he stopped 
working due to mental illness.  He stated that he was able to 
complete cleaning activities around the house but could not 
do any heavy work that could dislocate his knee.  Upon 
physical examination, the right knee had no effusion, 
erythema, or warmth.  There was crepitus of the medial aspect 
of the right knee with range of motion.  Range of motion was 
140 degrees with normal extension of 0 degrees.  There was no 
medial or lateral laxity.  He did have 1cm of 
anterior/posterior laxity with drawer test and the McMurray's 
test was negative.  The veteran was informed of a scheduled 
MRI but did not report.  The examiner concluded status post 
right medial meniscectomy with debridement of the medial 
femoral condyle with residual pain.  A more definitive 
diagnosis was not made due to the failure to report for the 
MRI examination.

In October 2001 the veteran reported for a MRI examination of 
the right knee.  The examiner noted the following: prominent 
degenerative changes in the medial compartment of the knee 
with evidence of previous changes of what appeared to be 
complete meniscectomy; a tear involving the posterior horn of 
the lateral meniscus.; strain of the medial collateral 
ligament; degenerative changes as described; the ACL was not 
seen and appeared to be an old abnormality as no pseudo mass 
was identified; findings were consistent with tendonitis of 
the pes anserine complex; no other focal abnormality was 
seen.

After full compliance with the Board remand, the RO re-
adjudicated the veteran's claim and issued a SSOC in January 
2002.  In February 2002 the veteran submitted a statement 
that indicated he wished his case to continue to the Board 
for further adjudication.  The veteran also stated that he 
wished his claim for an increased rating for his right 
shoulder condition to be re-opened.

Later in February 2002, the veteran submitted a claim for 
individual unemployability based on his inability to work 
based upon his knee and shoulder disabilities.

In April 2002 the RO issued a SSOC regarding the veteran's 
right knee claim.

In May 2002, the veteran submitted to a VA examination of his 
right shoulder.  On physical examination, the right shoulder 
was anatomically normal.  The acromioclavicular area and 
anterior joint line were non-tender to palpation.  His 
internal rotation was 0 to 90 degrees, external rotation was 
0 to 90 degrees bilaterally.  Abduction was 0 to 170 degrees 
bilaterally, forward elevation was 0 to 170 degrees 
bilaterally.  These movements were done without complaint of 
pain.  There was no crepitation or subluxation during those 
movements.  The right shoulder x-ray dated May 2002 
demonstrated a normal right shoulder.  The assessment stated 
the following: subjective complain of intermittent right 
shoulder pain with a history of recurrent right shoulder 
dislocations; fairly normal physical examination without pain 
and only restriction of 10 degrees of elevation and abduction 
found in both shoulders that were probably not clinically 
significant; a normal x-ray of the right shoulder; MRI from 
1998 demonstrated findings suggestive of anterior labrial 
tear and degenerative changes involving the right humeral 
head; December 1998 MRI findings could be clinically 
consistent with a mild partial rotator cuff tear.

In August 2002 the RO issued a rating decision denying the 
veteran's request for an increased rating for his right 
shoulder disability and continued his award of 20 percent.  
The RO also denied his claim for a TDIU.

In September 2002, the Board issued a decision that denied 
entitlement to an increased rating for the veteran's right 
knee disability and granted a separate 10 percent evaluation 
for degenerative arthritis with painful motion in the right 
knee.

In March 2003, the RO issued a SOC for the veteran's claim 
for a TDIU.  The veteran submitted a timely appeal later in 
March 2003.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2002, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2002 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining evidence such as medical records, employment 
records or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter requested that the veteran 
provide the names of the people, agencies or companies who 
had records that would help substantiate his claim.  The RO 
also requested the corresponding addresses, time frames 
covered by the records and the conditions for which the 
veteran was treated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information regarding his claim 
for a TDIU.  There are no outstanding records to obtain.  
When the veteran has provided information about where he was 
treated for his claimed conditions, the VA has obtained said 
records.  Therefore, for all of the aforementioned reasons, 
it is determined that the veteran was not prejudiced by the 
RO's not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The veteran claims that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  In this case, the veteran is service 
connected for residuals of a right medial meniscectomy and 
ligament tear, evaluated as 20 percent disabling and chronic 
dislocation of the right shoulder, evaluated as 20 percent 
disabling.  The veteran's total combined rating is 36 
percent.  The veteran thus fails to satisfy the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his right knee disability and right shoulder 
disability preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).  

The October 2004 statement submitted by the veteran's 
representative stated that the veteran should be given 
further consideration due to his educational background.  On 
the veteran's application for increased compensation based on 
unemployability, the veteran reported an employment history 
beginning with his time in the Army from 1979 to 1982, 
followed by employment with Wells Fargo Guard Services from 
1982 to 1983, and concluding with service in the U.S. Postal 
Service from 1983 to 1985.  During the July 1999 DRO hearing, 
the veteran stated that he stopped working in 1985 due to his 
non-service-related mental illness.  On the September 2001 VA 
examination the veteran again stated that he stopped working 
due to his non-service-related mental illness.  The veteran 
has not demonstrated that he is unable to work due to his 
service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2004).  

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without another VA examination.  Although the veteran has 
service-connected disabilities of the right knee and right 
shoulder, the veteran has admitted on several occasions that 
he stopped working due to his mental illness.  As such, an 
examination discussing whether the veteran's service-
connected conditions render him unemployable is not required 
under the provisions of 38 U.S.C.A §5103A (d) (West 2002). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a TDIU must be denied.  38 U.S.C.A. § 5107(b) 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).  

ORDER

A total disability rating based on individual 
unemployability, due to service-connected disabilities is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



